El Juez Asociado Señor Estrella Martínez
emitió la opinión del Tribunal.
Este caso nos brinda la ocasión para determinar si el pago de los gastos por dietas y millaje constituye un bene-ficio económico, que los empleados pueden reclamar al am-paro del Art. 11(a) de la Ley Núm. 180-1998, conocida como Ley de Salario Mínimo, Vacaciones y Licencia por Enfer-medad de Puerto Rico, infra.
Expongamos los antecedentes fácticos y procesales que nos auxiliarán a resolver las controversias que nos ocupan.
*1007HH
Este caso tiene su génesis el 3 de diciembre de 2010, cuando el peticionario, Sr. José J. Cardona Caraballo (señor Cardona Caraballo) y varios empleados pertenecientes a la Unión de Trabajadores de la Autoridad de Carreteras (UTAC), presentaron una demanda ante el Tribunal de Pri-mera Instancia contra la Autoridad de Carreteras y Trans-portación (ACT).(1) En ésta reclamaron el reembolso de los gastos por dietas y millaje adeudados desde el 1 de julio de 2010. Para ello se ampararon en el Art. LIV del Convenio Colectivo suscrito entre la ACT y la UTAC (Convenio Colec-tivo), el Art. 7(a) de la Ley Núm. 74 de 23 de jimio de 1965 (9 LPRA sec. 2007(a)), y el Reglamento Núm. 09-001 sobre Gastos de Viaje y Representación de 16 de mayo de 1992, Departamento de Transportación y Obras Públicas (Regla-mento Núm. 09-001). Además, solicitaron la imposición de la penalidad incluida en el Art. 11(a) de la Ley Núm. 180-1998 (Ley Núm. 180), 29 LPRA sec. 250i, la cual se refiere a recibir una cantidad adicional igual a la que se le haya de-jado de satisfacer, por salarios, beneficios, vacaciones o li-cencias por enfermedad dejadas de pagar con los intereses y honorarios de abogado correspondientes.
En lo pertinente, los demandantes indicaron que la falta de pago les causó daños a su poder adquisitivo y patrimonial, ya que en su faena diaria han incurrido en gastos en beneficio de la ACT y no han recibido su justa compensación. Para fundamentar su petitorio, éstos sostu-vieron que el Art. LIV, el cual regula lo concerniente al re-embolso de los gastos de dietas y millaje, continuó vigente luego de la fecha de vencimiento del Convenio Colectivo.
*1008En respuesta, ACT admitió que no había rembolsado los gastos de dietas y millaje reclamados y reconoció que había incumplido con el pago, alegando que el Convenio Colectivo había expirado el 30 de junio de 2010 y el Art. LIV no tenía vigencia indefinida e independiente. Asimismo, alegó que se encontraba en proceso de atender las reclamaciones de dietas y millaje que fueran procedentes, mientras se nego-ciaba y firmaba un nuevo convenio colectivo.
Posteriormente, la UTAC presentó una Moción Urgente en Solicitud de Remedio. En ésta informó que la ACT había emitido una resolución administrativa y comenzado a pa-gar las partidas de dietas y millaje a sus miembros, sin contar con el consentimiento de éstos, para burlar la juris-dicción del foro primario en cuanto a cualquier controver-sia relacionada con las cantidades y penalidades reclama-das, incluyendo evadir la penalidad dispuesta en la Ley Núm. 180 (29 LPRA see. 250 et seq.). Por lo tanto, solicitó que se le ordenara a la ACT descontinuar ese proceder.
Ante ello, la ACT presentó un escrito intitulado Oposi-ción a Moción Urgente y Moción Solicitando se Dicte Sen-tencia Sumaria. En lo pertinente, argüyó que debido a que el Convenio Colectivo expiró el 30 de jimio de 2010, no tenía facultad legal para efectuar los pagos de dietas y millaje reclamados, toda vez que no disponía de una fórmula que lo regulara. Informó que comenzó a efectuar los rembolsos, ya que el 8 de marzo de 2011 aprobó una resolución adminis-trativa que se lo permitía. Por lo tanto, adujo que el pleito se había tomado académico. De igual forma, alegó que era im-procedente la penalidad dispuesta en la Ley Núm. 180, pues la reclamación instada no se relaciona a salarios, beneficios, vacaciones o licencias por enfermedad dejadas de pagar. Así las cosas, solicitó que se dictara sentencia sumaria y se des-estimara el pleito por academicidad.
Oportunamente, la UTAC se opuso a la solicitud de sen-tencia sumaria incoada por la ACT. En esencia, argumentó que no procedía la disposición sumaria del pleito debido a *1009que la ACT no sustentó su alegación de que el Art. LIV no tenía vigencia propia más allá de la fecha de expiración del Convenio Colectivo. Afirmó que el lenguaje del convenio era claro, en cuanto a que el Art. LIV tiene su propia vi-gencia, lo que significa que continuó con pleno vigor luego de 30 de junio de 2010. De esta forma, adujo que la ACT siempre mantuvo la facultad legal para efectuar los pagos requeridos y no lo hizo.
A su vez, la UTAC indicó que el pleito no era académico, toda vez que no tan solo solicitan el reembolso de los gastos de dietas y millaje, sino también la penalidad establecida en la Ley Núm. 180. En ese sentido, la UTAC sostiene que la ACT comenzó a realizar los pagos, valiéndose de una resolución administrativa, con el fin de tornar el caso en académico y evadir esa penalidad.
Por su parte, la ACT presentó una duplica en la cual expresó que la interpretación ofrecida por la UTAC, sobre el Convenio Colectivo, no tenía fundamento. Señaló que, aunque el Convenio Colectivo establece que tendrá una vi-gencia del 1 de julio de 2006 a 30 de junio de 2010 y que el Art. LIV contiene su propia vigencia, esto último se refiere a la fecha cuando el artículo entraría en vigor; es decir, diez días luego de la firma del Convenio Colectivo. Según la ACT, si la intención de las partes era que el Art. LIV tu-viera una vigencia indefinida, así lo hubieran pactado expresamente.
Examinadas las posturas de las partes, el 31 de mayo de 2011, el Tribunal de Primera Instancia emitió una Senten-cia Parcial mediante la cual concluyó que no existía contro-versia real ni sustancial sobre los hechos esenciales, por lo que procedía disponer del caso de forma sumaria parcial. A tales efectos, dictaminó que el Art. LIV continuó vigente luego de la fecha de expiración del Convenio Colectivo, ya que claramente estaba exceptuado de ésta. Además, deter-minó que el pleito no era académico, pues se cumplían va-rias de las excepciones a la doctrina de la academicidad, a *1010saber: (1) la controversia de autos es susceptible de repe-tirse cada vez que expire un convenio colectivo entre las partes; (2) la ACT ha intentado modificar los hechos del caso, aprobando una resolución administrativa, pero el cambio no es permanente, y (3) subsiste una reclamación colateral, debido a que se solicita la penalidad dispuesta en la Ley Núm. 180.
A su vez, el foro primario razonó que en el caso de epí-grafe aplicaba lo dispuesto en el Art. 11(a) de la Ley Núm. 180. Ello, por entender que el rembolso por dietas y millaje es un beneficio económico que está considerado en la alu-dida legislación. En vista de lo anterior, ordenó determinar la cuantía que sería pagada por la ACT. En desacuerdo con lo resuelto, la ACT solicitó la reconsideración, pero fue denegada.
Así las cosas, la ACT acudió ante el Tribunal de Apelaciones. Aquilatados los argumentos de las partes, el 16 de agosto de 2013, el foro apelativo intermedio emitió una Sentencia mediante la cual revocó el dictamen recu-rrido y desestimó el pleito. Razonó que éste era académico, ya que el 8 de marzo de 2011 la ACT aprobó la Resolución Núm. 2011-09, mediante la cual estableció la forma como debían realizarse los pagos de dietas y millaje. Para el Tribunal de Apelaciones, la aprobación de la resolución per-mitió que la ACT comenzara el rembolso de los pagos de dietas y millaje correspondientes. Por ende, entendió que no existía una controversia justiciable.
Además, el foro apelativo intermedio determinó que el Tribunal de Primera Instancia incidió al concluir que el Art. LIV permanecería vigente, aun vencido el Convenio Colectivo. Indicó que ello no surgía expresamente del convenio. En disconformidad, los demandantes presenta-ron una solicitud de reconsideración, pero fue declarada “no ha lugar”.
Inconforme, el señor Cardona Caraballo recurre ante este Tribunal mediante un recurso de certiorari. En esen-*1011cia, señala que el Tribunal de Apelaciones erró al determi-nar lo siguiente: (1) que el caso de autos es académico; (2) que el Art. LIV no continuó vigente luego de la fecha de vencimiento del Convenio Colectivo, y (3) que los rembolsos reclamados no son el tipo de beneficio económico que dis-pone el Art. 11(a) de la Ley Núm. 180, supra. Examinado el recurso de certiorari presentado, el 31 de octubre de 2014 emitimos una Resolución, mediante la cual expedimos el auto.
En su comparecencia ante este Tribunal, el señor Car-dona Caraballo reproduce los argumentos esgrimidos ante los foros recurridos. Esto es, sostiene que la ACT adeuda el rembolso de los gastos por dietas y millaje a partir del 1 de julio de 2010. Reitera que la ACT siempre mantuvo su obli-gación legal de efectuar los pagos reclamados, debido a que el Convenio Colectivo es claro al indicar que el Art. LIV tiene vigencia propia más allá de 30 de junio de 2010. Es decir, que el Art. LIV está exceptuado de la fecha de expi-ración del Convenio Colectivo.
De igual forma, el señor Cardona Caraballo argumenta que el pleito no es académico, pues se cumplen con varias de las excepciones dispuestas en nuestro ordenamiento. Señala que, tras la presentación de la reclamación judicial, la ACT comenzó a efectuar los pagos, valiéndose de una resolución administrativa, en aras de tornar el caso en aca-démico y evadir la penalidad que establece el Art. 11(a) de la Ley Núm. 180, supra. Además, plantea que este artículo aplica al caso de autos, pues arguye que el reembolso de los gastos por dietas y millaje es parte de los beneficios que conllevan una aportación económica por parte del patrono. Amparado en todo lo anterior, solicita que revoquemos el dictamen emitido por el Tribunal de Apelaciones.
Por su parte, la ACT comparece mediante el Alegato de la Parte Recurrida, en el cual también reproduce los argu-mentos planteados ante los foros recurridos. En otras pa-labras, expresa que a partir del 1 de julio de 2010 dejó de *1012efectuar los pagos de dietas y millaje reclamados porque el Convenio Colectivo expiró el 30 de junio de 2010. Alega que por tal motivo no contaba con una fórmula legal que regu-lara el desembolso de los pagos. En ese sentido, plantea que en el Convenio Colectivo no se dispuso que el Art. LIV tuviera una vigencia indefinida e independiente.
Del mismo modo, la ACT señala que desde el momento en que se aprobó la Resolución Núm. 2011-08, la cual regula de manera interina el desembolso de gastos de dietas y millaje retroactivo al 1 de julio de 2010, el pleito se tornó académico. Informa que la aludida resolución fue enmen-dada por la Resolución Núm. 2011-13, para extenderla hasta la firma de un nuevo convenio. Por último, la ACT aduce que la Ley Núm. 180 es inaplicable a la reclamación instada porque ésta no se relaciona con los salarios, los be-neficios, las vacaciones o las licencias por enfermedad deja-das de pagar. A la luz de lo anterior, solicita que confirme-mos la Sentencia emitida por el Tribunal de Apelaciones.
Expedido el recurso de certiorari y con el beneficio de la comparecencia de ambas partes, resolvemos.
II
A. En términos generales, un convenio colectivo es un acuerdo por escrito efectuado entre una organización obrera y un patrono, en el cual se especifican los términos y las condiciones de empleo para los trabajadores cubiertos por el contrato, el estatus de la organización obrera y el procedimiento para resolver las disputas que se susciten durante su vigencia. C.O.P.R. v. S.P.U., 181 DPR 299, 319 (2011). Véanse, además: M. Méndez Ballester, Vocabulario obrero-patronal, San Juan, Departamento del Trabajo, 1962, pág. 25; H.R. Arroyo-Aguilar, Léxico laboral puerto-rriqueño: diccionario de términos jurídicos sobre el derecho del trabajo, San Juan, Ed. Situm, 2010, pág. 68. Los con-venios colectivos se consideran instrumentos útiles para la *1013promoción de la política pública laboral del Estado, por lo que están revestidos de un alto interés público. C.O.P.R. v. S.P.U., supra, pág. 321; J.R.T. v. Junta Adm. Muelle Mun. de Ponce, 122 DPR 318, 330 (1988). Además, se ha afir-mado que la celebración de éstos fomenta la paz laboral, ya que permiten resolver de forma pacífica las controversias obrero-patronales que acontezcan. C.O.P.R. v. S.P.U., supra, pág. 321.
Es doctrina reiterada que los convenios colectivos son contratos y, como tal, tienen fuerza de ley entre las partes. C.O.P.R. v. S.P.U., supra, pág. 320; C.F.S.E. v. Unión de Médicos, 170 DPR 443, 451 (2007); J.R.T. v. Junta Adm. Muelle Mun. de Ponce, supra, pág. 333. Véase, además, Art. 1044 del Código Civil de Puerto Rico, 31 LPRA see. 2994. Claro está, siempre que no contravengan las leyes, la moral o el orden público. Véase Art. 1207 del Código Civil de Puerto Rico, 31 LPRA see. 3372. Ello significa que, al pactar el contenido de un convenio colectivo, las partes deben cum-plirlo con estricta rigurosidad. C.O.P.R. v. S.P.U., supra, pág. 320; C.F.S.E. v. Unión de Médicos, supra, pág. 451; Martínez Rodríguez v. A.E.E., 133 DPR 986, 995 (1993). Esto, pues el convenio colectivo obliga al patrono, a la unión y a los miembros individuales de la unión. C.O.P.R. v. S.P.U., supra, pág. 320; San Juan Mercantile Corp. v. J.R.T., 104 DPR 86, 89 (1975). Por consiguiente, ni el pa-trono ni los empleados pueden pretender beneficiarse de ciertas cláusulas y rechazar otras. C.O.P.R. v. S.P.U., supra, pág. 320; San Juan Mercantile Corp. v. J.R.T., supra, pág. 89.
B. Es menester indicar que el Art. 7(a) de la Ley Núm. 74 de 23 de jimio de 1965, conocida como Ley de la Autoridad de Carreteras y Transportación de Puerto Rico dispone expresamente que “fl]os funcionarios y empleados de la Autoridad tendrán derecho al reembolso de los gastos de viaje necesarios o en su lugar a las dietas correspondien-tes que sean autorizadas por reglamentos aprobados por la Autoridad”. Específicamente, el Reglamento Núm. 09-001 *1014sobre Gastos de Viaje y Representación fue aprobado por la ACT el 16 de mayo de 1992 con el propósito de establecer las normas que deben seguir los funcionarios y empleados de la ACT, relacionadas con los gastos de viaje y la representación. Además, se promulgó con el fin de decretar las dietas y millaje que se pagarán por esos viajes. Véase Apéndice de la Petición de certiorari, págs. 94-124. Cabe señalar que el Art. V(A) del Reglamento Núm. 09-001 dis-pone que “los empleados unionados que reclamen dieta, mi-llaje y alojamiento, recibirán el reembolso por los gastos a tono con el convenio colectivo vigente”. Íd., pág. 99.
C. Cónsono con lo anterior, la ACT y la UTAC suscribie-ron un Convenio Colectivo el 5 de julio de 2006, en el cual pactaron varios asuntos obrero-patronales y se comprome-tieron a no violar sus términos. Véase Convenio Colectivo, Apéndice de la Petición de certiorari, pág. 134. En lo que concierne a la controversia ante nos, la ACT y la UTAC acor-daron expresamente en el Art. LX del convenio que éste ten-dría “una vigencia del 1ro de julio de 2006 al 30 de jimio del año 2010, salvo las siguientes cláusulas que contienen su propia vigencia', a) Artículo XLVIII ‘Bonificación Por Firma De Convenio’; b) Artículo LTV ‘Dietas y Millaje’ ”. (Énfasis suplido). Íd., pág. 246. Por su parte, la See. 4 del Art. IX dispone que el término de vigencia del Convenio Colectivo, a partir de la fecha de vencimiento, quedará automática-mente renovado, a menos que una parte notifique por es-crito —con sesenta días de anticipación a la fecha de venci-miento del convenio— su derecho a terminarlo, enmendarlo o modificarlo. íd.
Conforme se adelantó, específicamente el Art. LIV del Convenio Colectivo regula todo lo concerniente al pago de dietas y millaje. De esta forma, la Sec. 1 de ese artículo define “dietas” como la cantidad de dinero que se les rem-bolsa a los empleados que ejecutan una misión oficial para cubrir los costos de desayuno, almuerzo, comida y aloja-miento, cuando son requeridos a ejercer sus funciones fuera de donde normalmente está ubicado su centro de *1015trabajo. íd., pág. 231. La sección advierte que el pago es rembolsable siempre y cuando la distancia sea en exceso de tres millas recorridas. íd.
En las See. 2 a la 8 el Art. LIV se desglosan las normas aplicables al reembolso de gastos por dietas y millaje, íd., págs. 232-234. Además, la See. 9 indica que el Reglamento Núm. 09-001 regulará todo aquello que no estuviera dis-puesto en el Art. LIV, en lo concerniente al pago de dietas y millaje. Íd., pág. 234. Por su parte, la Sec. 10 establece que el Art. LIV entra en vigencia diez días después de firmado el Convenio Colectivo. íd.
I—[ H—i H—i
Sabido es que la Ley Núm. 180, conocida como Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad de Puerto Rico, supra, se promulgó con el fin de, entre otros aspectos trascendentales en materia de derecho laboral, velar por la protección de los derechos de los empleados, disponer los pormenores de sus reclamaciones y establecer las penalidades aplicables. (1998 (Parte 1) Leyes de Puerto Rico 692-706). Véase, además, R.N. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo en el derecho laboral puertorriqueño, San Juan, [sin Ed.], 2005, págs. 210-214. A grandes rasgos, la Ley Núm. 180 tuvo el efecto de atemperar las disposiciones contenidas en la antigua Ley de Salario Mínimo con la Fair Labor Standards Act of 1938 (29 USCA sec. 201 et seq.) y uniformar todo lo relacionado con las licencias por enfermedad y vacaciones. Arce Bucetta v. Motorola, 173 DPR 516, 529 (2008); González v. Merck, 166 DPR 659, 670-671 (2006).
En lo que atañe al caso de epígrafe, el Art. 11(a) de la ley, supra, señala que:
Todo obrero o empleado que por su trabajo reciba compen-sación inferior a la prescrita en [esta ley] o en un convenio colectivo o en un contrato individual de trabajo tendrá derecho a cobrar mediante acción civil la diferencia adeudada hasta *1016cubrir el importe total de la compensación que le corresponda, por concepto de salario, vacaciones, licencia por enfermedad o cualquier otro beneficio, más una cantidad igual a la que se le haya dejado de satisfacer, por concepto de compensación adi-cional, además de los costos, gastos, intereses y honorarios de abogados del procedimiento, sin que para nada de ello obste pacto en contrario. (Énfasis suplido).
Como puede apreciarse, en la referida disposición esta-tutaria el legislador no optó por una lista taxativa o limi-tativa e incluyó expresamente la categoría de “cualquier otro beneficio”. Mucho menos hizo exclusiones expresas con relación a ello. El historial legislativo de la Ley Núm. 180 guarda silencio en tomo al alcance del concepto. Tampoco este Tribunal ha tenido ocasión de interpretar el precitado Art. 11(a). Por lo tanto, procede interpretar y pautar el alcance del concepto en controversia.
Para esa encomienda resulta oportuno señalar que, en su análisis sobre nuestra legislación laboral, el Ledo. Alberto Acevedo Colom indica que como parte de todo conve-nio se negocian dos tipos de cláusulas, a saber: económicas y no económicas. A. Acevedo Colom, Legislación de relacio-nes del trabajo comentada, Ira ed., San Juan, [sin Ed.], 2007, pág. 135. Éste explica que las cláusulas económicas son aquellas que abarcan los aspectos de compensación que según el convenio cobijan a los empleados, así como cualquier otro beneficio que conlleve una aportación econó-mica por parte del patrono. Id. En ese sentido, el licenciado Acevedo Colom concluye que las cláusulas económicas pue-den incluir lo siguiente: (1) los niveles de compensación de los empleados, entiéndase salarios, vacaciones y licencias por enfermedad; (2) la compensación correspondiente al tiempo extra trabajado; (3) los bonos, incluyendo el de Na-vidad y los de productividad; (4) las aportaciones patrona-les a los planes médicos, planes de retiro —que no sean el de Seguro Social—, planes de beneficios, entre otros; (5) las dietas y millaje, y (6) los pagos de estacionamiento. íd.
Examinado lo anterior, conjuntamente con el texto claro de la Ley Núm. 180, no existe razón para que *1017este Tribunal excluya el beneficio del reembolso de los gas-tos de dieta y millaje de los beneficios enumerados en el Art. 11(a) de la Ley Núm. 180. Sin duda, al igual que opina el licenciado Acevedo Colom, concluimos que las dietas y millaje constituyen beneficios que conllevan una aporta-ción económica por parte del patrono. Por consiguiente, re-solvemos que el pago por dietas y millaje constituye un beneficio que los empleados tienen derecho a reclamar, conforme lo dispone el Art. 11(a) de la Ley Núm. 180.
Lo resuelto es cónsono con la reiterada norma de interpretación estatutaria en cuanto a que la exclusión de un empleado de los beneficios de la legislación laboral debe ser clara y que las leyes laborales deben interpretarse de forma liberal, resolviéndose toda duda de la manera más favorable al empleado, para así cumplir con sus propósitos eminentemente sociales y reparadores. Romero et als. v. Cabrer Roig et als., 191 DPR 643, 653 (2014); Whittenburg v. Col. Ntra. Sra. Del Carmen, 182 DPR 937, 951 (2011); S.L.G. Rivera Carrasquilla v. A.A.A., 177 DPR 345, 363 (2009); Arce Brucetta v. Motorola, supra, pág. 551. En otras palabras, es principio de hermenéutica que las leyes labo-rales deben ser interpretadas liberalmente para conceder al empleado la mayor protección de los derechos que el legislador estatuyó. S.L.G. Rivera Carrasquillo v. A.A.A., supra, pág. 363. Recuérdese, pues, que la finalidad de nuestra legislación laboral es promover la justicia social a la clase trabajadora, garantizando la mayor protección de sus derechos laborables.
Expuesta la normativa pertinente, procedemos a apli-carla a la controversia que nos ocupa.
IV
En primer lugar, este caso nos exige precisar la necesi-dad, si alguna, de determinar si el Art. LIV del Convenio Colectivo o las Resoluciones corporativas emitidas por la *1018ACT son las que regulan lo concerniente al reembolso de los gastos por dietas y millaje.(2) Esto, con el fin de resolver si, a partir de 1 de julio de 2010, la ACT contaba con una fórmula legal para el desembolso de los pagos reclamados. Con relación a ello, el señor Cardona Caraballo sostiene que el Art. LX del Convenio Colectivo es claro al establecer que el Art. LIV tiene vigencia propia más allá de 30 de junio de 2010. Es decir, argumenta que el Art. LIV está exceptuado de la fecha de expiración del Convenio Colectivo.
Por su parte, la ACT expresa que, a partir del 1 de julio de 2010, dejó de efectuar los pagos de dietas y millaje re-clamados por motivo de que el Convenio Colectivo expiró el 30 de junio de 2010 y no contaba con una fórmula legal que regulara su desembolso. Según la ACT, el Convenio Colec-tivo no dispone expresamente que el Art. LIV tiene una vigencia indefinida e independiente. Sin embargo, la ACT obvia que las Resoluciones corporativas emitidas estable-cieron, con efecto retroactivo al 1 de julio de 2010, la forma como se harían los pagos a los empleados unionados por los gastos de dietas y millaje, a fin de cumplir con el mandato legislativo.
Ante esa realidad, resulta innecesario pronunciarnos en torno a la vigencia o no del convenio colectivo; máxime cuando la ACT está obligada por mandato de ley a efectuar los pagos de dieta y millaje. Ante el requerimiento legisla-tivo de que sean autorizados mediante reglamentación, la ACT promulgó el correspondiente Reglamento sobre Gas-tos de Viaje y Representación, y eventualmente las Reso-luciones corporativas aludidas. Ante las particularidades del tracto procesal descrito, huelga determinar si el rem-bolso en controversia surge en virtud del convenio colectivo o de las Resoluciones aprobadas con efecto retroactivo a la fecha que, precisamente, genera la discrepancia entre am-*1019bas partes, pero que nos conduce al mismo camino: el de proceder con los pagos correspondientes.
Disipado ese extremo, procede dictaminar si el pago por las dietas y millaje constituye un beneficio de los que alude el Art. 11(a) de la Ley Núm. 180, supra. Como expresamos, no existe razón para excluir el pago de las dietas y millaje de los beneficios económicos que los empleados pueden re-clamar, al amparo del Art. 11(a) de la Ley Núm. 180, supra. Así las cosas, y en vista de que tal pago se encuentra con-templado en nuestro ordenamiento, procede que remita-mos el caso al Tribunal de Primera Instancia para deter-minar la cuantía la ACT debe rembolsar, por el pago de dietas y millaje a partir del 1 de julio de 2010, más la penalidad solicitada, al amparo del Art. 11(a) de la Ley Núm. 180.
V
En mérito de lo expuesto, revocamos la determinación emitida por el Tribunal de Apelaciones. En consecuencia, remitimos el caso al Tribunal de Primera Instancia para la continuación de los procedimientos ulteriores en armonía con lo aquí resuelto.
La Jueza Presidenta Oronoz Rodríguez concurrió con el resultado con opinión escrita. La Juez Asociada Señora Ro-dríguez Rodríguez no intervino.
— O —

 Transcurridos varios incidentes procesales, se presentó una Demanda Enmen-dada, en la cual la Unión de Trabajadores de la Autoridad de Carreteras (UTAC) compareció en representación de toda su matrícula de unionados.


 Valga aclarar que no existe controversia en cuanto a que la ACT debe el reembolso de los gastos por dietas y millaje y que está obligada aefectuarlo.